Citation Nr: 1003785	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  

The issue of service connection for PTSD, having been opened 
herein, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for PTSD was previously 
denied by the RO in May 2002.  Evidence presented since May 
2002 relates to an unestablished fact necessary to 
substantiate the claim of service connection.

2.  The Veteran's currently diagnosed asthma was not incurred 
in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The May 2002 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence sufficient to reopen the claim 
for service connection for PTSD has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2009).

3.  The criteria for service connection for asthma have not 
been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for PTSD, considering the favorable outcome 
detailed below, VA's fulfillment of its duties to notify and 
assist need not be addressed at this time. 

With respect to the claim of service connection for asthma, 
the RO provided the appellant pre-adjudication notice by a 
letter dated in September 2006.  

Additionally, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

In determining whether the duty to assist requires that a VA 
medical opinion be obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  There is no medical evidence of asthma 
during service and no indication that the current asthma may 
be associated with service.  For these reasons, the Board 
declines to obtain an opinion.  VA has substantially complied 
with the notice and assistance requirements and the appellant 
is not prejudiced by a decision on the claim at this time.

Application to Reopen

A claim of service connection for PTSD was denied in a May 
2002 rating decision.  The decision it is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, a claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§5108; 38 C.F.R. § 3.156(a).  New evidence means existing 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The previous claim of service connection was denied based on 
lack of a diagnosis of PTSD.  Evidence considered at the time 
of the previous decision included VA treatment records, an 
April 2002 VA examination record, and stressor statement from 
the Veteran.  

Evidence received in conjunction with the application to 
reopen documents that the Veteran has been diagnosed with 
PTSD based on reported in-service experiences in Vietnam.  
See, e.g., June 2008 VA mental health evaluation.  The Board 
notes that this diagnosis is in fact cumulative of evidence 
of record at the time of the previous decision:  an October 
2001 VA PTSD assessment also reflects a diagnosis of PTSD.  
Review of the May 2002 rating decision indicates that the RO 
did not consider the October 2001 record in making its 
previous decision, however:  the decision specifically states 
that the VA treatment records were "negative for diagnosis 
of post-traumatic stress disorder" and that "no diagnosis 
of PTSD had been made."  Based on the RO's apparent lack of 
review of the October 2001 record, the Board finds the 
current evidence of a diagnosis is not cumulative evidence 
for the purposes of this decision.  Rather, this evidence is 
both new and material in that it was previously unseen, it 
relates to an unestablished fact necessary to substantiate 
the claim, namely the existence of PTSD due to service, and 
it raises a reasonable possibility of substantiating the 
claim.  Thus, the claim is reopened, and, to this extent 
only, the appeal is granted.  As will be discussed in the 
Remand portion of this decision, further development is 
required prior to the Board's adjudication of the merits of 
the Veteran's appeal.

Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment or subsequently found 
to have clearly and unmistakably existed prior to service.  
38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. 

Service treatment and examination records reflect no findings 
of asthma or histories suggestive of asthma (e.g. wheezing, 
coughing, or shortness of breath).  The post-service medical 
records, which date from October 1971 forward, do not reflect 
any findings or histories suggestive of asthma until 2000, 
when the Veteran is treated for asthma and provided with 
asthma medication.  See Texas Department of Health medical 
records; December 1975 VA examination record; February and 
March 2000 VA treatment records.  The evidence indicates that 
the Veteran has received treatment for his asthma since that 
time.  

At the time of the treatment in 2000 (and in conjunction with 
subsequent treatment), the Veteran reported a history of 
childhood asthma which resolved when he was a teenager and 
which remained resolved until approximately 1995, when the 
asthmatic symptoms recurred.  See February and March 2000 VA 
treatment records.  See also July 2004 VA treatment record.  

The Veteran contends that service connection is warranted 
because his asthma began in service and existed since service 
to the present.  The Board notes that although the Veteran 
has reported having asthma prior to service, based on the 
absence of clinical evidence at entry and the Veteran's 
competent and credible history of a resolution prior to 
service, the Veteran is considered sound at entry with 
respect to asthma.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

The Board finds that service connection is not warranted, 
however, as the evidence does not suggest that the currently 
diagnosed asthma onset in service or is causally related to 
service.  Initially, the Board notes that the competent and 
probative evidence does not suggest that chronic asthma onset 
in service or existed continuously since service:  the 
service treatment records are silent as to any complaints 
suggestive of asthma, the June 1971 separation examination 
record and December 1975 VA examination record document 
normal clinical findings as to the respiratory system and no 
history of asthma or symptoms suggestive of asthma, and the 
earliest evidence (to include history) of a chronic asthma 
dates approximately 24 years after separation from service.  
See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) 
(time elapsed prior to initial complaint can be considered as 
evidence against the claim.).  Furthermore, although the 
Veteran is competent to report the existence of symptoms 
suggestive of asthma from service to the present, he has not 
done so, and even if the Veteran's statements could be 
interpreted as a history of continuity of symptomatology, 
this current history would be less credible and less 
probative than the aforementioned histories that the asthma 
did not recur until 1995 at the earliest.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The record also does not contain any competent evidence 
linking the Veteran's asthma to service.  Thus, based on the 
absence of evidence an in-service occurrence, the length of 
time between separation and the reported date of recurrence, 
and the absence of a nexus opinion, service connection for 
asthma must be denied.  


ORDER

New and material evidence has been received; the claim for 
service connection for PTSD is reopened and, to that extent 
only, the appeal is granted.

Service connection for asthma is denied.  



REMAND

The evidence reflects diagnoses for PTSD and for major 
depressive disorder.  A claim for service connection for one 
psychiatric disability encompasses all psychiatric 
disability, regardless of how diagnosed.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the matter on appeal 
should be recharacterized as a claim of "entitlement to 
service connection for a psychiatric disorder, to include 
PTSD."  In light of the recharacterization of the issue, the 
Board finds that additional notice must be provided to the 
Veteran to ensure that the duty to notify is fully complied 
with and satisfied.  

Furthermore, efforts to verify the Veteran's stressors must 
be undertaken.  Review of the evidence reveals that the RO 
denied service connection for PTSD because the Veteran's 
stressors were not specific enough to be verified.  It does 
not appear that the RO ever requested more specific 
information on the stressors (i.e. the date or location), 
however.  This should be done.  

Finally, based on the additional diagnosis of major 
depression and the previous finding of no PTSD by the 2002 VA 
examiner, a VA examination should be conducted and a nexus 
opinion obtained to determine if the Veteran has a 
psychiatric disorder that was incurred in service or is 
causally related to service, to include any incident therein.  
See McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied for the 
issue of service connection for an 
acquired psychiatric disorder, to include 
PTSD.  

2.  Obtain all outstanding and relevant 
VA treatment records, particularly those 
dating after October 6, 2008.  The 
Veteran should also be asked about the 
existence of any outstanding private 
treatment records, and all reported 
private treatment records should be 
requested.  

3.  Request more specific information 
from the Veteran with respect to his 
reported stressors, and verify the 
stressors, if possible.  

4.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record 
verifies the existence of a stressor or 
stressors, the AMC/RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
AMC/RO should address any credibility 
questions raised by the record. 

5.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination.  The claims file must be 
made available to the examiner for 
review.  The AMC/RO must specify for the 
examiner any in-service stressors 
established by the record.

If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-
service stressor established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD.

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
current psychiatric disorder, other than 
PTSD, is related to active service. 

6.  Thereafter, the AMC/RO should 
readjudicate the appellant's claim of 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


